  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )     CRIMINAL ACTION NO.
        v.                       )         2:20cr85-MHT
                                 )             (WO)
RONALD WOOD                      )

                               ORDER

    It is ORDERED that the motion to dismiss (Doc. 275)

is granted, and the superseding indictments (Doc. 22 &

Doc. 155) are dismissed without prejudice only as to

defendant Ronald Wood, due to the death of defendant

Wood.        Defendant Wood is discharged.

    DONE, this the 14th day of July, 2021.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
